department of the treasury internal_revenue_service u i l date may washington d c contact person id number telephone number of e- b-7 employer_identification_number dear sir or madam this is in response to a supplemental tuling request dated date submitted on your behalf by your authorized representative this ruling is seeking the effects on your proposal to expand the geographical area in which you initially proposed to operate your prior operations were approved in an earlier ruling letter to you subsequent to that ruling you changed your legal structure from a_trust to a corporation you sought and received a favorable ruling on the change and the related transfer of assets you represent that your operations in your new legal form have been the same as those previously approved you now propose to expand the geographic scope of your activities to include latin america southeast asia and africa you plan to make a series of low or no interest loans to organizations in the media field eg newspapers television stations radio stations etc in various regions of the world primarily central and eastern europe and the former soviet union latin america southeast asia and africa most and perhaps all of these organizations are for-profit businesses your primary purpose is to assist in the development of non-govemmental non-partisan pluralistic tolerant and non-extremist printed press radio and television in societies that have historically been closed or non-democratic through the creation of indigenous independent media in these countries you hope to speed the institution-building process towards open societies and democratic systems you plan to make low or no interest loans typically for a five year term to certain media organizations to help insure their autonomy from governmental powers the terms of the loans will be significantly more favorable than would be available if at all from commercial lenders you will select loan recipients based upon the following primary criteria i whether a loan to the proposed recipient will promote independent fair honest and responsible journalism in the affected region and ii whether the proposed recipient has sufficient managerial expertise and financial stability so as to make repayment of the loan likely each loan recipient will sign a promissory note loan agreement and where appropriate and enforceable a security_agreement as part of this documentation each loan recipient will agree in writing to use the loan proceeds exclusively for proper expenditures in conducting activities being funded to return any loan proceeds not so expended and to submit periodic detailed financial reports at least on a quarterly basis during the term of the loan setting forth how the loan proceeds were expended and such other information as is typically required by commercial lenders and is required to maintain expenditure_responsibility under the code the loan recipient will also agree in writing not to expend any loan proceeds for a purpose described in sec_170 of the internal_revenue_code the proceeds of each loan will be distributed over time to be held in a segregated account as funds are needed by the loan recipient and as you insure through monitoring that the loan proceeds are being used properly lb sec_4944 of the code provides for a tax on investments by a private_foundation which are made in such a manner as to jeopardize the accomplishment of the foundation's charitable purposes sec_4944 of the code defines the term program-related investments for purposes of sec_4944 as investments the primary purpose of which is to accomplish one or more of the purposes described in sec_170 and no significant purpose of which is the production_of_income or the appreciation of property sec_170 of the code includes purposes which are charitable sec_53_4944-3 of the foundation and similar excise_taxes regulations provides that in determining whether a significant purpose of an investment is the production_of_income or the appreciation of property it shall be relevant whether investors solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation however the fact that an investment produces significant income or capital appreciation shall not in the absence of other factors be conclusive evidence of a significant purpose involving the production_of_income or the appreciation of property the examples of sec_53_4944-3 of the regulations illustrate cases of private_foundations that make low- interest loans to business enterprises in deteriorated urban areas the examples indicate that conventi al sources of funding were unwilling to provide funds to the enterprises and that the foundations’ prit iry purpose for making the loans was to encourage the economic development of the area surrounding the business enterprises the examples conclude that the loans significantly furthered the accomplishment of the foundations’ exempt purposes and would not have been made but for the relationship between the loans and the foundation's exempt purposes and that the loans had no significant purpose involving production_of_income thus the loans were program-related investments revrul_71_460 1971_2_cb_231 provides that a domestic_corporation that conducts a part or all of its charitable activities in a foreign_country is not precluded from exemption under sec_501 c of the code sec_4942 of the code provides that the term qualifying distributions includes any amount c b among the purposes paid to accomplish one or more purposes described in section enumerated in sec_170 are charitable purposes sec_53_4942_a_-3 of the regulations further provides that qualifying distributions include program-related investments as defined in sec_4944 of the code sec_4945 of the code imposes a tax on certain taxable_expenditures of private_foundations sec_4945 of the code provides that any amount_paid by a private_foundation to any organization other than a public charity will be deemed a taxable_expenditure unless the foundation exercises expenditure_responsibility sec_53_4945-5 of the regulations provides that a private_foundation will be considered to be exercising expenditure_responsibility under sec_4945 as long as it exerts all reasonable efforts and establishes adequate procedures i to see that the grant is spent solely for the purpose for which made ii to obtain full and complete reports from the grantee on how the funds are spent and o2 iii to make full and detailed reports with respect to such expenditures to the commissioner your proposed low or no interest loan program as described accomplishes a charitable purpose because it is an integral part of your charitable purpose to promote the development of independent non- partisan media in certain regions of the world because the loans are made only to those who are unable to obtain funds through commercial sources and are made at an interest rate below the market rate for comparable commercial loans no significant purpose of the loans involves the production_of_income accordingly loans made in the manner described in the original and the expanded geographical area are program-reiated investments within the meaning of sec_4944 of the code and also constitute qualifying distributions within the meaning of sec_4942 based on the information submitted and the representations made therein we rule as follows the proposed loans as described will constitute program related investments within the meaning of sec_4944 of the code and thus such loans will not be considered investments that jeopardize the carrying out of any of your exempt purposes within the meaning of sec_4944 of the cade this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely signed boma seat harper jr robert c manager exempt_organizations technical group
